Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/08/2022 has been entered.  
Claims 19-29 and 31-44 are pending.  Claims 19-29 are the subject of this FINAL Office Action.  Claims 31-44 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
This action is made FINAL because the claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  MPEP § 706.07(b).  Specifically, Applicants amendments to the claims do not change the scope of the instant claims, much less patentably distinct from the claims in the earlier application (in other words, restriction under 37 CFR 1.145 would not have been proper if the new or amended claims had been entered in the earlier application).

Claim Interpretations
	Claims 19-30 are directed to performing sequencing library preparation with this resulting amplicon: 5’-common/universal seq-read1-UMI-target-UMI-read2-BC- common/universal seq-3’.  This library preparation has been performed numerous times (see e.g. US 2016/0208322; Guo; Kondrashova; Sparks; Wong).
	In addition, all sequencing of multiple UMI/indexed targets involves “demultiplexing,” mapping, and quantifying (see e.g. US 2016/0208322, para. 0621; US 2016/0215331, para. 0321).
	Finally, ligating adapters in a first step in which the adapters comprise adjacent ends that hybridize to target has been performed innumerable times in sequencing (see e.g. WO 2014/089536; US 2016/0068886; US 2016/0068907; WO 2013/009175; WO 2013/192292).
	Thus, at the least, the claims amount to the combination of familiar sequencing elements to achieve familiar sequencing results.  Yet, even more the claims are anticipated by at least one reference, below.  The Office could not find allowable subject matter in the specification.

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 19-29 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CURRY (WO 2013/106807).
	As to claims 19-23 and 25-30, CURRY teaches contacting, in each container of N separate containers, N being an integer equal to or larger than two, target DNA sequences, under hybridization conditions, with ML left ligation oligonucleotides comprising, from a 5' end to a 3' end, a sequencing read-I primer site, a respective first unique molecular identifier (UMI) and a respective sequence complementary to a respective first segment of a target DNA sequence and MR right ligation oligonucleotides comprising, from a 5' end to a 3' end, a respective sequence complementary to a respective second segment of a target DNA sequence, a respective second UMI and a sequencing read-2 primer site, wherein ML and MR are each an integer equal to or larger than two, said respective first UMI being different for each of said ML left ligation oligonucleotides and said respective second UMI being different for each of said MR right ligation oligonucleotides (ligating LHS and RHS each comprising tag/barcode sequences for identifying locus of interest, target-specific sequence, and sequencing primer sequences; Figs. 2-3 and paras. 0106-29); adding, in each container of said N separate containers, a ligating agent capable of ligating together said 3' end of a left ligation oligonucleotide and said 5' end of a right ligation oligonucleotide while hybridized to a target DNA sequence to form a ligated product comprising two UMis and hybridized to said target DNA sequence (id.); immobilizing, in each container of said N separate containers, said ligated product in complex with said target DNA sequence onto a solid phase having preference for DNA sequences of a length in terms of number of deoxyribonucleotides equal to or larger than a minimum length and removing a supernatant (paras. 0088, 0091); amplifying, in each container of said N separate containers, said ligated product in presence of a left amplification primer comprising, from a 5' end to a 3' end, a first common sequence and said sequencing read-I primer site and a right amplification primer comprising, from a 5' end to a 3' end, a second common sequence, a barcode sequence and a ligation oligonucleotide binding site complementary to said sequencing read-2 primer site to form an amplified product comprising two UMis and one barcode sequence (first and second primers comprising sample tag, common sequence for flowcell amplification, and sequence complementary to sequencing primer sites; Figs. 2-3 and paras. 0120-28); mixing together the content of said N separate containers (Figs. 2-3); sequencing at least a respective portion of said amplified products by addition of a sequencing read-I primer comprising said sequencing read-I primer site and a sequencing read-2 primer comprising said read-2 primer site to form respective sequence reads comprising at least nucleotide sequences of two UMls, one barcode sequence and a target DNA sequence; demultiplexing said sequence reads based on nucleotide sequences of said barcode sequences; mapping said demultiplexed sequence reads to known DNA sequences based on nucleotide sequences of said target DNA sequence; and quantifying unique target DNA sequences in said N containers based on said demultiplexed and mapped sequence reads and based on nucleotide sequences of said UMis (claims 27-29 and paras. 0025, 0037, 0040, 0055, 0057, 0066-67, 0159-70, 0182, 0215-17).  It is also noted that all sequencing involves mapping to known sequences.
	As to claim 24-25, CURRY teaches magnetic cleanup of amplification products (para. 0255, for example).
	Previous Response to Arguments
	The Office is not persuaded of error by Applicants arguments filed 09/17/2021 because Applicants arguments are not commensurate with the claims.  First, Applicants argue that “Curry's immobilization using biotin - streptavidin links is therefore not based on use a solid phase having preference for DNA sequences of a length in terms of the number of deoxyribonucleotides equal to or larger than a minimum length. As a result, the solution as presented in Curry will capture both ligated product and non-ligated complementary polynucleotides as long as they contain a biotin label” (Reply, pg. 14).  However, the claims do not require any length or structure in the following step in claim 19: “immobilizing, in each container of said N separate containers, said ligated product in complex with said target DNA sequence onto a solid phase having preference for DNA sequences of a length in terms of number of deoxyribonucleotides equal to or larger than a minimum length and removing a supernatant.”  This is a functional limitation which fails to describe any particular structures.  Any solid phase having a preference for DNA sequences of any length (e.g. over 1 nucleotide) meets this limitation.  Thus, the beads of CURRY meet this limitation because DNA purification beads isolate DNA over one nucleotide in length.
	Next, Applicants argue that “Applicant finds no disclosure in Curry using a sequencing read-I primer and a sequencing read-2 primer as defined in claim 19” (Reply, pg. 14).  However, claim 19 states “sequencing at least a respective portion of said amplified products by addition of a sequencing read-1 primer comprising said sequencing read-1 primer site and a sequencing read-2 primer comprising said read-2 primer site to form respective sequence reads comprising at least nucleotide sequences of two UMls, one barcode sequence and a target DNA sequence.”  This is explicitly taught in CURRY as previously explained: “(first and second primers comprising sample tag, common sequence for flowcell amplification, and sequence complementary to sequencing primer sites; Figs. 2-3 and paras. 0120-28)” (Non-Final, pg. 6); and also taught throughout CURRY (paras. 0158-59, Figs. 5, 18).
	Finally, Applicants argue that “The quantification in Curry is, however, merely performed by simply counting the relative read counts of each target polynucleotide” and “A second approach in Curry for quantification is to include a normalized target polynucleotide and then determine the fold difference as compared to this normalized target polynucleotide”; thus, “Applicant finds no teaching by Curry in which quantification of unique target DNA sequences is performed based on nucleotide sequences of UMIs” (Reply, pg. 15).  However, claim 19 states “quantifying unique target DNA sequences in said N containers based on said demultiplexed and mapped sequence reads and based on nucleotide sequences of said UMIs.”  This fails to specify in what way the target DNA sequences are unique: thus, they are unique in any way (e.g. compared to other wells/samples).  All that is required is to quantify DNA sequences based on demultiplexed and mapped sequence reads and UMIs (e.g. barcodes, indexes, tags, etc.).  CURRY does this as previously explained: “(claims 27-29 and paras. 0025, 0037, 0040, 0055, 0057, 0066-67, 0159-70, 0182, 0215-17)” (Non-Final, pg. 7).  In fact, CURRY even states “the one or more tag sequences may aid in identifying the sample and/or target sequences” (para. 0012; see also para. 0022); “Alternatively, quantitation of the amount of a target polynucleotide in a sample containing nucleic acids from more than one individual of the same species can be determined” (para. 0215); and “Figure 29 shows the use of the presently disclosed method in quantification of different organisms in a sample” (para. 0057).  CURRY makes statements like this throughout the reference (e.g. quantifying allele reads; see Figs. 3, 5, 8, 9, 10, 11, 14, 15, 18, 37).  In other words, a skilled artisan reading CURRY would have recognized that CURRY discloses quantifying DNA sequences based on reads which include tag/barcode/UMI data.
	In sum, the claims encompass the techniques of CURRY; thus, the claims remain rejected as anticipated.

	Current Response to Arguments
	The Office is not persuaded of error by Applicants arguments filed 02/08/2022 because Applicants arguments are not commensurate with the claims.  First, as to the solid phase immobilizing step, the specification broadly states that 
	[a]ny size-based separation available in the art and capable of separating double-stranded DNA sequences based on lengths of the DNA sequences can be used. Non-limiting, but illustrative, examples of such size-based separations include electrophoresis, such as gel electrophoreses, e.g., by means of agarose or polyacrylamide gels, or capillary electrophoreses; nucleotide sequence separation by silica adsorption, such as using silica membranes, silica columns, or silica beads, such as magnetic silica coated beads; or nucleotide sequence separation by carboxyl adsorption, such as using carboxyl membranes, carboxyl columns or carboxyl beads, such as carboxyl coated magnetic beads

(pgs. 14-15).  The specification also states “[i]n an embodiment, the solid phase 4 is magnetic beads 4” (pg. 11).  In other words, Applicants broadly describe the claimed solid phase as any solid phase capable of binding any nucleic acid of any arbitrary size.  Even more, the specification states one example is magnetic beads.  CURRY teaches magnetic beads as explained above.  Thus, Applicants’ arguments fail from the outset due to their broad explanation of the claimed solid phase which is indistinguishable from the prior art.
	As to sequencing using read1 and read2 primers (or equivalent primers), this is explicitly taught in CURRY (and very common in the art).  CURRY shows an embodiment of this in Figures 3, 5, 15, 17 and 18. The multiple read primers of CURRY are indistinguishable from those claimed.  Furthermore, as to “unique molecular identifier (UMI),” the claims fail to provide any specific sequence that is distinguishable from the barcodes, indexes, tags, etc. of the prior art.  Thus, the barcodes, tags, indexes, etc. of CURRY are all considered equivalent to the “identifiers” of the claims.
	To this end, as to ligation-based barcoding/tagging using barcoded/tagged RHS and LHS, followed by amplification with at least one primer comprising another barcode/tag, this is shown in Figures 3- 5 of CURRY, as explained in paragraphs 0160-61.  For example, describing Figure 5, CURRY states “[i]n further embodiments the tags [AKA barcodes] may be placed in either or both LHS and RHS probes” (para. 0162).  Thus, CURRY explicitly teaches embodiments with LHS barcoded ligation probes, RHS barcoded ligation probes, and barcoded PCR primers.
	Finally, as to sequencing and quantifying using combined barcoded reads, this is explicit taught throughout CURRY (e.g. Figs. 3, 5, 8, 9, 15, 17, 18 and paras. 0161, 0215, 0292).  This is the very point of barcoding, mainly to allow counting/quantification of reads in highly multiplex situations.  CURRY further teaches to use multiple/combined barcode reads to count/quantify reads (e.g. Figs. 3, 5, 8, 9, 15, 17, 18 and paras. 0161, 0215, 0292).  
	Thus, CURRY teaches the claimed invention as broadly claimed.
	The specification makes the following claims:
	As accurate and cost-effective detection of nucleic acid biomarkers is still challenging in biomedical diagnostics. A targeted allele counting by sequencing (TAC-seq™) assay has been developed to quantify, among others, cell-free DNA. High stringency is guaranteed by specific ligation-dependent probes combined with unique molecular identifier.
	[ . . . ]
	TAC-seq™ assay principle
	A method for targeted molecule counting analysis of cfDNA is described, see Figs. 1A-1 E. The studied alleles are defined by a single 54 bp specific region 2, 3 that is equally covered by two TAC-seq™ probes 10, 20. Both ligation oligonucleotides 10, 20 have a specific sequence complementary 13, 23 to target DNA 1 , and a unique molecular identifier (UMI) 14, 24 that is divided between both ligation oligonucleotides 10, 20. UMIs 14, 24 are beneficial only if the number of UMI combinations (8 bp UMI provides 48 = 65,536 variants, for example) is substantially larger than the sum of target DNA molecules 1 in the studied sample. Based on calculation, one genomic allele is present in approximately 3,000 copies in 10 ng cfDNA, being notably lower than 8 bp UMI combinations and allowing extremely precise counting of cfDNA molecules as well as SNP/mutation detection. However, expression of transcriptional biomarkers is highly variable necessitating high number of UMI combinations and scrutinized data analysis to avoid UMI-caused saturation. 
	Key unique features of the TAC-seq™ assay, compared to existing ligation-based assays, are (i) the use of UMI motif 14, 24 in the ligation oligonucleotides 10, 20 to enable targeted DNA molecule 1 counting, and (ii) a dilution-free protocol. In essence, the TAC-seq™ assay is a hybridization and ligation-based method. Once specific hybridization is completed, a thermostable ligase is introduced, catalyzing the formation of a phosphodiester bond between the 5'-phosphate and the 3'-hydroxyl of two ligation oligonucleotides 10, 20. In order for the ligation oligonucleotides 10, 20 to be ligated both ligation oligonucleotides 10, 20 need to be hybridized with high specificity. Ligated ligation oligonucleotides 10, 20 in complex with template DNA 1 are captured by paramagnetic carboxylated beads 4 allowing buffer exchange and disposal of the majority of unbound ligation oligonucleotides 10, 20, especially right ligation oligonucleotides 20 that could generate abundant 80 bp by-product during amplification, see Figs. 1 D and 1 E. The following PCR introduces individual barcodes 55 and universal sequences 43, 54 for sequencing. The TAC-seq™ assay is a single-tube assay that retains all biomarker molecules since the entire pipeline from material extraction to sequencing, allowing manual or automated analysis with minimum losses

(pgs. 25-27; emphases added).  In other words, the above description of Applicants TAC-seq™ invention states that certain (unclaimed) features are “key” to the TAC-seq™ invention.  Applicants are encouraged to claim those “key” features.

Prior Art
The following prior art may be pertinent: US 2016/0208322 (same universal-read1-UMI-target-UMI-read2-BC-universal resulting amplicon for sequencing); US 2016/0215331; WO 2014/089536 (motivation to apply adjacent-ligated adapters to sequencing techniques such as Illumina indexing); WO 2016/123154; US 2016/0068886 (motivation to apply adjacent-ligated adapters to sequencing techniques); US 2016/0068907 (motivation to apply adjacent-ligated adapters to sequencing techniques); WO 2013/009175 (motivation to apply adjacent-ligated adapters to sequencing techniques); WO 2013/192292 (motivation to apply adjacent-ligated adapters to sequencing techniques, including with common barcoding and indexing techniques); Guo et al, An improved 2b-RAD approach (I2b-RAD) offering genotyping tested by a rice (Oryza sativa L.) F2 )opulation, BMC Genomics, Vol. 15, p. 956, pp. 1-13 (2014) (same universal-read1-UMI-target-UMI-read2-BC-universal resulting amplicon for sequencing); Kondrashova et al, High-Throughput Amplicon-Based Copy Number Detection of 11 Genes in Formalin-rixed Paraffin-Embedded Ovarian Tumour Samples by MLPA-Seq, PLOS ONE, Vol. 10, No. 11:e0143006, pp. 1-14 November 16, 2015) (same universal-read1-UMI-target-UMI-read2-BC-universal resulting amplicon for sequencing); Sparks et al, Selective analysis of cell-free DNA in maternal blood for evaluation of fetal trisomy, PRENATAL DIAGNOSIS, Vol. 32, pp. 1-7 (2012) (same universal-read1-UMI-target-UMI-read2-BC-universal resulting amplicon for sequencing); Wong et al, Multiplex lllumina Sequencing Using DNA Barcoding, Current Protocols in Molecular Biology, /ol. 7.11.1, Supplement 101, pp. 1-11 (2013). (same universal-read1-UMI-target-UMI-read2-BC-universal resulting amplicon for sequencing).

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637